Detailed action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the amendment field on 2/5/2021. All the claims 1-22 have been examined.
Response to Arguments
3.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 10-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20170034444 A1) in view of Ota et al (US 20160125234 A1).
Song et al (“Song”) relates to a mobile terminal that executes a function associated with a previously captured image while a camera captures an image, and a method for controlling the same.
Ota et al (“Ota”) relates to processing image data, such as the image data captured by a camera.
As per claim 1, Song discloses an electronic device (100), comprising: 
121);
 a touchscreen (150); 
at least one memory (170); and 
at least one processor (180) configured to: 
obtain video data for a single video consisting of sequentially captured image frames related to a subject, the video data including at least one first video data related to the subject based on a first frame rate and at least one second video data related to the subject based on a second frame rate that is higher than the first frame rate ([0034] Data (for example, audio, video, image, and the like) is obtained by the input unit 120 and may be analyzed and processed by controller 180 according to device parameters, user commands, and combinations thereof. [0122] Thus, a portion of the video is output at the first frame rate, another portion of the video is output at the second frame rate. Also see claim 2),
when a request for playing the video data is received, control the touchscreen to display a playing screen for the video data ([0020] FIGS. 4A and 4B are conceptual views showing an example of executing a function associated with a playback rate of a previously captured image);
when a request for an editing interface is received while the playing screen is displayed, control the touchscreen to display a progress bar to indicate a full video section of the video data on a first portion of the playing screen, the progress bar including at least one first video section corresponding to the at least one first video data based on the first frame rate and at least one second video section corresponding to the at least one second video data based on the second frame rate, and control the touchscreen to display at least one of one or more representative images corresponding to the at least one second video data on at least one second portion of the playing screen.  
s shown in FIG. 8, while the camera 121 captures an image, a frame generation rate adjustment region 810 may be displayed on a portion of the display 151. The controller 180 can change the number of frames generated per unit time while the camera 121 captures an image based on a user input applied to the frame generation rate adjustment region 810 (see Par. 0162). Song does not seem to clearly teach the language or interaction associated with the progress bar.  While Song disclose a frame generation rate adjustment region 810 that closely maps to the claimed progress bar. But song does not seem to clearly read interactions or language associated with the progress bar.
Ota, on the other hand, clearly discloses a timeline or a progress bar (see Figs. 10A-10I). [0025]FIG. 10E shows an example UI in which captured images captured at two or more frame rates may be associated with a timeline; FIG. 10F is an example UI that comprises one or more markers for marking boundaries of sequential images; FIG. 10G shows example timer markers that may be provided on a UI upon activation of a timer element in accordance with one embodiment; FIG. 10H shows example slider elements that may be adjusted to indicate positions of images data in relation to the timing function; and FIG. 10I shows an example output of image data comprising image data obtained at two or more frame rates and further includes an indication of time overlaid on the image data. [0093] in one embodiment, the captured images may be associated with a time line. (See, e.g., FIG. 10E). The portion of the timeline representing images captured at one of the frame rates (e.g. the "slow motion" frame rate) may be highlighted or otherwise displayed in a manner that distinguishes them from the images captured at another frame rate (e.g., the "normal speed" frame rate). One example of this is shown by timeline portion 1006. In certain embodiments, the UI may permit editing of the captured images. UI Element 1007 may permit the playback of at least a portion of the images.
 

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine or substitute the frame generation rate adjustment region 810 or bar  of Song with timeline UI (FIGS. 10A-10I) of Ota.   
The suggestion /motivation for doing so would have been to provide associations between captured images captured at two or more frame rates on a timeline so that the user would be able to manipulate the two or more frame rates on the timeline. 
Therefore, it would have been obvious to combine Song with Ota to obtain the invention as specified in claim 1.
  
As per claim 2, Song in view of Ota further discloses that the electronic device of claim 1, wherein the at least one processor is further configured to: obtain, by using the camera circuitry, the video data, and identify the one or more representative images based on a plurality of the image frames included in the at least one second video data (Song, a mobile terminal including a camera; a display capable of display an image captured by the camera in real-time; and a controller capable of display a plurality of frames generated using images captured continuously since a start of the image capturing, and execute a function on the mobile terminal associated with one or more of the generated frames while the camera captures the image. Also Abstract, also see [0011] and Fig. 8).

As per claim 3, Song in view of Ota further discloses that the electronic device of claim 1, wherein the at least one processor is further configured to: control the touchscreen to display an indicator for indicating a playing time point of the video data on the progress bar, and when the indicator is displayed on a position of the progress bar corresponding to one of the at least one second video section, highlight a first image of at least one of the one or more Ota, [0093] In one embodiment, the captured images may be associated with a time line (see, e.g., FIG. 10E). The portion of the timeline representing images captured at one of the frame rates (e.g. the "slow motion" frame rate) may be highlighted or otherwise displayed in a manner that distinguishes them from the images captured at another frame rate (e.g., the "normal speed" frame rate). One example of this is shown by timeline portion 1006. In certain embodiments, the UI may permit editing of the captured images. UI Element 1007 may permit the playback of at least a portion of the images.

As per claim 4, Song in view of Ota further discloses that the electronic device of claim 1, wherein the at least one processor is further configured to: when a user input for selecting a first image from at least one of the one or more representative images is received, control the touchscreen to display an indicator on a first position of the progress bar corresponding to the first image, and control the touchscreen to display a playing screen of the at least one second video data corresponding to the first image (Ota, [0093] In one embodiment, discloses the captured images may be associated with a time line (see, e.g., FIG. 10E). The portion of the timeline representing images captured at one of the frame rates (e.g. the "slow motion" frame rate) may be highlighted or otherwise displayed in a manner that distinguishes them from the images captured at another frame rate (e.g., the "normal speed" frame rate). One example of this is shown by timeline portion 1006. In certain embodiments, the UI may permit editing of the captured images. UI Element 1007 may permit the playback of at least a portion of the images).

As per claim 10, Song in view of Ota further discloses that the  electronic device of claim 1, wherein the at least one processor is further configured to: when a request for trimming the video data is received, control the touchscreen to display a first plurality of the image frames Ota, [0093] in one embodiment, discloses the captured images may be associated with a time line (see, e.g., FIG. 10E). The portion of the timeline representing images captured at one of the frame rates (e.g. the "slow motion" frame rate) may be highlighted or otherwise displayed in a manner that distinguishes them from the images captured at another frame rate (e.g., the "normal speed" frame rate). One example of this is shown by timeline portion 1006. In certain embodiments, the UI may permit editing of the captured images. UI Element 1007 may permit the playback of at least a portion of the images).
 

As per claim 11, Song in view of Ota further discloses that the electronic device of claim 10, wherein the at least one processor is further configured to control the touchscreen to display image frames included in the at least one second video data instead of the first plurality of the image frames (Song, [0124] The controller 180 sets the selected frames to a second rate based on the predetermined touch input. The second frame rate may vary depending on the predetermined touch input. For example, when a distance between a first touch and a second touch is changed, the controller 180 can set the frame rate of the selected frames based on the change in distance. In more detail, as shown in the second figure of FIG. 4A, when the distance between the first touch and the second touch decreases, the controller 180 can set the second frame rate to be greater than the first frame rate. That is, the controller 180 can generate a video in which the selected frames are output at a higher rate than other frames). Also see Fig. 4B).

(Sony, [ 0139] When a touch input is applied to any one of the graphic objects associated with the application, as shown in the second figure of FIG. 5B, the controller 180 outputs another user list registered in an application associated with the graphic object to the display 151. As shown in the second and third figure of FIG. 5B, the controller 180 transmits the sub video to another terminal based on a touch input to the list. See as a result of selecting a recipient (e.g., Mike from Fig. 5B), the selected video is transferred/shared to Mike in Fig. 5B). 

As per claim 13, Song in view of Ota further discloses that the 13. (Previously Presented) The electronic device of claim 12, wherein the at least one processor is further configured to, when a touch input on the second object for storing the at least one second video data is detected, store the at least one second video data (Song, [0136] The controller 180 generates a sub video based on a touch input applied to the highlighted frames, independently of the main video. For example, as shown in the third figure of FIG. 5A, the controller 180 outputs a graphic object 530a for saving the sub video based on the touch input applied to the highlighted frames).
 
As per claim 21, Song in view of Ota further discloses that the electronic device of claim 1, wherein the progress bar displays the at least one first video section corresponding to the at least one first video data based on the first frame rate, and displays the at least one second video section corresponding to the at least one second video data based on the second frame (Ota, [0025] FIG. 10E shows an example UI in which captured images captured at two or more frame rates may be associated with a timeline; also see  [0093] In one embodiment, the captured images may be associated with a time line. (See, e.g., FIG. 10E). The portion of the timeline representing images captured at one of the frame rates (e.g. the "slow motion" frame rate) may be highlighted or otherwise displayed in a manner that distinguishes them from the images captured at another frame rate (e.g., the "normal speed" frame rate). One example of this is shown by timeline portion 1006. In certain embodiments, the UI may permit editing of the captured images. UI Element 1007 may permit the playback of at least a portion of the images).

As per claims 14-17, the limitations of these claims substantially correspond to claims 1-4, respectively, thus, claims 14-17 are rejected under the same rational given to claims 1-4.

As per claim 22, the limitation of the claim substantially correspond to claim 21, thus, claim 22 is rejected under the same rational given to claim 21.

Allowable Subject Matter
5.	Claims 5-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20150187386 A1 EDITING APPARATUS, REPRODUCTION APPARATUS, EDITING METHOD, REPRODUCTION METHOD, AND PROGRAM (a progressive bar for video manipulating/editing is shown Figs. 7-11). This publication is closely related to the claimed invention.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173